Case 8:18-cv-01971-CEH-CPT Document 12 Filed 10/17/18 Page 1 of 2 PageID 49




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

LEON FREDERICK,

       Plaintiff,
                                                   CASE NO.: 8:18-cv-01971-CEH-CPT
-vs-

AMERICAN FIRST FINANCE, INC.,

       Defendant.
                                      /



                           NOTICE OF PENDING SETTLEMENT

       Plaintiff, Leon Frederick, by and through the undersigned counsel, hereby notifies the

Court that the parties have reached a settlement with regard to this case and are presently drafting

and finalizing the settlement agreement, and general release or documents. Upon execution of

the same, the parties will file the appropriate dismissal documents with the Court.




                                                     /s/ John C. Distasio
                                                     John C. Distasio, Esquire
                                                     Florida Bar No.: 096328
                                                     Morgan & Morgan, Tampa, P.A.
                                                     One Tampa City Center
                                                     201 North Franklin Street, 7th Floor
                                                     Tampa, Florida 33602
                                                     Telephone: (813) 223-5505
                                                     Facsimile: (813) 257-0571
                                                     JDistasio@ForThePeople.com
                                                     Cheyennereed@ForThePeople.com
                                                     Attorney for Plaintiff
Case 8:18-cv-01971-CEH-CPT Document 12 Filed 10/17/18 Page 2 of 2 PageID 50




                                CERTIFICATE OF SERVICE

       I hereby certify that on October 17, 2018, I electronically filed the foregoing with the

Clerk of the Court by using the CM/ECF system and that a Notice of this filing will be sent to the

following by operation of the Court’s Electronic Filing System: Jacqueline Simms-Petredis, Esq.,

BURR & FORMAN LLP, 201 North Franklin Street, Suite 3200, Tampa, Florida 33602,

(jsimms-petredis@burr.com). Zachary D. Miller, Esq., BURR & FORMAN LLP, 201 North

Franklin Street, Suite 3200, Tampa, Florida 33602, (zmiller@burr.com).



                                                     /s/ John C. Distasio
                                                     John C. Distasio, Esquire
                                                     Florida Bar No.: 096328
